        Case 7:20-cv-05851-CS-AEK Document 113 Filed 08/17/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Kim Vasquez,

                                   Plaintiff,                    ORDER

                 -against-                                       20 Civ. 5851 (CS) (AEK)

Police Officer Michael Warren, et al.,

                                    Defendants.
-------------------------------------------------------------X

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.
        On June 2, 2021, the Court issued an order directing the Clerk of the Court to complete a

subpoena from Plaintiff, who is incarcerated and proceeding pro se, which requested documents

from the Nyack Justice Court. ECF No. 95. That order would have required documents to be

produced to Plaintiff at Downstate Correctional Facility, where he was housed at the time. Id.

        During a telephonic status conference held earlier today, Plaintiff informed the Court that

he never received a response to the subpoena. Because Plaintiff has since been moved to a new

facility, in order to insure that he receives a response to the subpoena, the Court hereby attaches

a new copy of the subpoena and hereby directs the Clerk of the Court to complete the subpoena

so that the “Place” for the production of documents is Kim Vasquez, 21A0325, Mid-State

Correctional Facility, P.O. Box 2500, Marcy, NY 13403, and the “Date and Time” for the

production of documents is September 16, 2021. The Clerk of the Court must then sign the

subpoena and deliver it to the U.S. Marshals Service to effect service free of charge upon the

parties in the case as well as the Nyack Justice Court.

        If Plaintiff does not receive the requested documents by September 16, 2021 or shortly

thereafter, he may file a motion to compel the production of the subpoenaed documents. To
       Case 7:20-cv-05851-CS-AEK Document 113 Filed 08/17/21 Page 2 of 5




allow for potential delays in the delivery and processing of mail at Mid-State Correctional

Facility, Plaintiff should not file any motion to compel before September 23, 2021.

        The Clerk of the Court is directed to mail a copy of this Order and the attached subpoena

to the pro se Plaintiff.

Dated: August 17, 2021
       White Plains, New York
                                                     SO ORDERED.


                                                     ___________________________________
                                                     ANDREW E. KRAUSE
                                                     United States Magistrate Judge
                            Case 7:20-cv-05851-CS-AEK Document 113 Filed 08/17/21 Page 3 of 5
A O 8 8 B ( R e v. 1 2/ 1 3) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or     O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ctio n


                                                            U    NI T E D              ST         ATES                D     I S T RI C T C O U R T
                                                                                                                f or t h e
                                                                                 _ _SS_oo_utut
                                                                                            _ h_her_er_nn_ Distri
                                                                                                           _ Distri
                                                                                                                  ctctctofofofN eN_ew_ w_ Y_Yor_or_k_k _ _ _
                                                                                                               Distri
                                        Ki m V a s q u e z                                                            )
                                              Pl ai ntiff                                                             )
                                                  v.                                                                  )            Ci vil A cti o n N o.           2 0 CiCi v.v. 5 8 5 1 (( CC S)S) (( AA EE K)K)
                                        W arr e n, etet al.al.                                                        )
                                                                                                                      )
                                            D ef e n d a nt                                                           )

                                   S U B P O E N A T O P R O D U C E D O C U M E N T S, I N F O R M A TI O N, O R O B J E C T S
                                       O R T O P E R MI T I N S P E C TI O N O F P R E MI S E S I N A CI VI L A C TI O N

 T o:                                       Cl er k ofof t th he e C o urt ofof N y a c k JJ uusti
                                                                                                sticc ee C o urt, 99 N ort h Br o a d w a y, N y a c k, N Y 11 00 99 66 00
                                                                          Att n: C o urt R e p ort er s ofof N y a c k JJ uu sti
                                                                                                                               sti cc ee C o urt
                                                                                 ( N a m e of p ers o n t o w h o m t his s u b p o e n a is dir e ct e d)

        ✔’ Pr o d u cti o n: Y O U A R E C O M M A N D E D t o pr o d u c e at t h e ti m e, d at e, a n d pl a c e s et f ort h b el o w t h e f oll o wi n g
d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or o bj e cts, a n d t o p er mit i ns p e cti o n, c o p yi n g, t esti n g, or s a m pli n g of t h e
m at eri al: All cc oo urt
                       urt r re ec cororddss aa nn dd cc oo urt
                                                            urt or
                                                                or dd er
                                                                      er ss frfro o m m cc aa ss ee T h e P e o pl e ofof t th he e St at e ofof N e w Y or k v.v. Ki m V a s q u e z, C a s e ##
                  2 0- 0 2 0 0 9 9; al s o tthhee c o urt trtraannsscri
                                                                     criptptss of c o urt d at e s of tthihiss c a s e o n 2/ 2 0/ 2 0 2 0 a n d 2/ 2 5/ 2 0 2 0 (( all
                                                                                                                                                                     all di s p o siti o n s
                  al s o)

  Pl a c e:                                                                                                                          D at e a n d Ti m e:



        ✔’ I ns p e cti o n of Pr e mis es: Y O U A R E C O M M A N D E D t o p er mit e ntr y o nt o t h e d esi g n at e d pr e mis es, l a n d, or
ot h er pr o p ert y p oss ess e d or c o ntr oll e d b y y o u at t h e ti m e, d at e, a n d l o c ati o n s et f ort h b el o w, s o t h at t h e r e q u esti n g p art y
m a y i ns p e ct, m e as ur e, s ur v e y, p h ot o gr a p h, t est, or s a m pl e t h e pr o p ert y or a n y d esi g n at e d o bj e ct or o p er ati o n o n it.

  Pl a c e:                                                                                                                         D at e a n d Ti m e:



             T h e f oll o wi n g pr o visi o ns of F e d. R. Ci v. P. 4 5 ar e att a c h e d – R ul e 4 5( c), r el ati n g t o t h e pl a c e of c o m pli a n c e;
R ul e 4 5( d), r el ati n g t o y o ur pr ot e cti o n as a p ers o n s u bj e ct t o a s u b p o e n a; a n d R ul e 4 5( e) a n d ( g), r el ati n g t o y o ur d ut y t o
r es p o n d t o t his s u b p o e n a a n d t h e p ote nti al c o ns e q u e n c es of n ot d oi n g s o.

D at e:

                                                   CLER K OF C O URT
                                                                                                                                          OR

                                                                Si g n at ur e of Cl er k or D e p ut y Cl er k                                                            Att or n e y’s si g n at ur e


 T h e n a m e, a d dr ess, e- m ail a d dr ess, a n d t el e p h o n e n u m b er of t h e att or n e y r e pr es e nti n g ( n a m e of p art y)
Ki m V a s q u e z, 22 11 AA 00 33 22 55                                                                  , w h o iss u es or r e q u ests t his s u b p o e n a, ar e:
 Mi d- St at e CC orr
                  orr ee cti
                         cti oo nn alal FF aacilit
                                              cility,y, P.P. O.O. BB oo xx 2255000,0, M ar c y, NN YY 1133440033

                                           N oti c e t o t h e p e rs o n w h o iss u es o r r e q u ests t his s u b p o e n a
A n oti c e a n d a c o p y of t h e s u b p o e n a m ust b e s er v e d o n e a c h p art y i n t his c as e b ef or e it is s er v e d o n t h e p ers o n t o w h o m
it is dir e ct e d. F e d. R. Ci v. P. 4 5( a)( 4).
                           Case 7:20-cv-05851-CS-AEK Document 113 Filed 08/17/21 Page 4 of 5
A O 8 8 B ( R e v. 1 2/ 1 3) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ct i o n ( P a g e 2)

Ci vil A cti o n N o. 2 0 CiCiv.v. 5 8 5 1 (( CC S)S) (( AA EE K)K)

                                                                            P R O O F O F S E R VI C E
                               ( T his s e cti o n s h o ul d n ot b e fil e d wit h t h e c o urt u nl ess r e q uir e d b y F e d. R. Ci v. P. 4 5.)

                I r e c ei v e d t his s u b p o e n a f or ( n a m e of i n di vi d u al a n d titl e, if a n y)
o n ( d at e)                                            .

                ✔’   I s er v e d t h e s u b p o e n a b y d eli v eri n g a c o p y t o t h e n a m e d p ers o n as f oll o ws:


                                                                                                                                  o n ( d at e)                                                  ; or

              ✔’     I r et ur n e d t h e s u b p o e n a u n e x e c ut e d b e c a us e:
                                                                                                                                                                                                                   .

                U nl ess t h e s u b p o e n a w as iss u e d o n b e h alf of t h e U nit e d St at es, or o n e of its offi c ers or a g e nts, I h a v e als o
                t e n d er e d t o t h e wit n ess t h e f e es f or o n e d a y’s att e n d a n c e, a n d t h e mil e a g e all o w e d b y l a w, i n t h e a m o u nt of
                $                                                      .

M y f e es ar e $                                                       f or tr a v el a n d $                                            f or s er vi c es, f or a t ot al of $                        0. 0 0     .


                I d e cl ar e u n d er p e n alt y of p erj ur y t h at t his i nf or m ati o n is tr u e.


D at e:
                                                                                                                                              S er v er’s si g n at ur e



                                                                                                                                           Pri nt e d n a m e a n d titl e




                                                                                                                                               S er v er’s a d dr ess

A d diti o n al i nf or m ati o n r e g ar di n g att e m pt e d s er vi c e, et c.:




             Pri nt                                     S a v e A s...                          A d d Att a c h m e nt                                                                                  R e s et
                            Case 7:20-cv-05851-CS-AEK Document 113 Filed 08/17/21 Page 5 of 5
A O 8 8 B ( R e v. 1 2/ 1 3) S u b p o e n a t o Pr o d u c e D o c u m e nts, I nf or m ati o n, or O bj e cts or t o P er mit I ns p e cti o n of Pr e mis es i n a Ci vil A ct i o n( P a g e 3)

                                         F e d e r al R ul e of Ci vil P r o c e d u r e 4 5 ( c), ( d), ( e), a n d ( g) ( Eff e cti v e 1 2/ 1/ 1 3)
( c) Pl a c e of C o m pli a n c e.                                                                                         (ii) dis cl osi n g a n u nr et ai n e d e x p ert’s o pi ni o n or i nf or m ati o n t h at d o es
                                                                                                                    n ot d es cri b e s p e cifi c o c c urr e n c es i n dis p ut e a n d r es ults fr o m t h e e x p ert’s
  ( 1) F or a Tri al, H e ari n g, or D e p ositi o n. A s u b p o e n a m a y c o m m a n d a                      st u d y t h at w as n ot r e q u est e d b y a p art y.
p ers o n t o att e n d a tri al, h e ari n g, or d e p ositi o n o nl y as f oll o ws:                                 ( C) S p e cif yi n g C o n diti o ns as a n Alt er n ati v e. I n t h e cir c u mst a n c es
    ( A) wit hi n 1 0 0 mil es of w h er e t h e p ers o n r esi d es, is e m pl o y e d, or                        d es cri b e d i n R ul e 4 5( d)( 3)( B), t h e c o urt m a y, i nst e a d of q u as hi n g or
r e g ul arl y tr a ns a cts b usi n ess i n p ers o n; or                                                          m o dif yi n g a s u b p o e n a, or d er a p p e ar a n c e or pr o d u cti o n u n d er s p e cifi e d
    ( B) wit hi n t h e st at e w h er e t h e p ers o n r esi d es, is e m pl o y e d, or r e g ul arl y           c o n diti o ns if t h e s er vi n g p art y:
tr a ns a cts b usi n ess i n p ers o n, if t h e p ers o n                                                                 (i) s h o ws a s u bst a nti al n e e d f or t h e t esti m o n y or m at eri al t h at c a n n ot b e
        (i) is a p art y or a p art y’s offi c er; or                                                               ot h er wis e m et wit h o ut u n d u e h ar ds hi p; a n d
        (ii) is c o m m a n d e d t o att e n d a tri al a n d w o ul d n ot i n c ur s u bst a nti al                      (ii) e ns ur es t h at t h e s u b p o e n a e d p erso n will b e r e as o n a bl y c o m p e ns at e d.
e x p e ns e.
                                                                                                                    ( e) D uti es i n R es p o n di n g t o a S u b p o e n a.
  ( 2) F or Ot h er Dis c o v er y. A s u b p o e n a m a y c o m m a n d:
    ( A) pr o d u cti o n of d o c u m e nts, el e ctr o nic all y st or e d i nf or m ati o n, or                    ( 1) Pr o d u ci n g D o c u m e nts or El e ctr o ni c all y St or e d I nf or m ati o n. T h es e
t a n gi bl e t hi n gs at a pl a c e wit hi n 1 0 0 mil es of w h er e t h e p ers o n r esi d es, is              pr o c e d ur es a p pl y t o pr o d u ci n g d o c u m e nts or el e ctr o ni c all y st or e d
e m pl o y e d, or r e g ul arl y tr a ns a cts b usi n ess i n p ers o n; a n d                                    i nf or m ati o n:
    ( B) i ns p e cti o n of pr e mis es at t h e pr e mis es t o b e i ns p e ct e d.                                  ( A) D o c u m e nts. A p ers o n r es p o n di n g t o a s u b p o e n a t o pr o d u c e d o c u m e nts
                                                                                                                    m ust pr o d u c e t h e m as t h e y ar e k e pt i n t h e or di n ar y c o urs e of b usi n ess or
( d) P r ot e cti n g a P e rs o n S u bj e ct t o a S u b p o e n a; E nf o r c e m e nt.                          m ust or g a ni z e a n d l a b el t h e m t o c orr es p o n d t o t h e c at e g ori es i n t h e d e m a n d.
                                                                                                                        ( B) F or m f or Pr o d u ci n g El e ctr o ni c all y St or e d I nf or m ati o n N ot S p e cifi e d.
   ( 1) A v oi di n g U n d u e B ur d e n or E x p e ns e; S a n cti o ns. A p art y or att or n e y               If a s u b p o e n a d o es n ot s p e cif y a f or m f or pr o d u ci n g el e ctr o ni c all y st or e d
r es p o nsi bl e f or iss ui n g a n d s er vi n g a s u b p o e n a m ust t a k e r e as o n a bl e st e ps       i nf or m ati o n, t h e p ers o n r es p o n di n g m ust pr o d u c e it i n a f or m or f or ms i n
t o a v oi d i m p osi n g u n d u e b ur d e n or e x p e ns e o n a p ers o n s u bj e ct t o t h e               w hi c h it is or di n aril y m ai n t ai n e d or i n a r e as o n a bl y us a bl e f or m or f or ms.
s u b p o e n a. T h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d m ust                   ( C) El e ctr o ni c all y St or e d I nf or m ati o n Pr o d u c e d i n O nl y O n e F or m. T h e
e nf or c e t his d ut y a n d i m p os e a n a p pr o pri at e s a n cti o n — w hi c h m a y i n cl u d e         p ers o n r es p o n di n g n e e d n ot pr o d u c e t h e s a m e el e ctr o ni c all y st or e d
l ost e ar ni n gs a n d r e as o n a bl e att or n e y’s f e es — o n a p art y or att or n e y w h o              i nf or m ati o n i n m or e t h a n o n e f or m.
f ails t o c o m pl y.                                                                                                  ( D) I n a c c essi bl e El e ctr o ni c all y St or e d I nf or m ati o n. T h e p ers o n
                                                                                                                    r es p o n di n g n e e d n ot pr o vi d e dis c o v er y of el e ctr o ni c all y st or e d i nf or m ati o n
  ( 2) C o m m a n d t o Pr o d u c e M at eri als or P er mit I ns p e cti o n.                                    fr o m s o ur c es t h at t h e p ers o n i d e ntifi es as n ot r e as o n a bl y a c c essi bl e b e c a us e
    ( A) A p p e ar a n c e N ot R e q uir e d. A p ers o n c o m m a n d e d t o pr o d u c e                      of u n d u e b ur d e n or c ost. O n m oti o n t o c o m p el dis c o v er y or f or a pr ot e cti v e
d o c u m e nts, el e ctr o ni c all y st or e d i nf or m ati o n, or t a n gi bl e t hi n gs, or t o              or d er, t h e p ers o n r es p o n di n g m ust s h o w t h at t h e i nf or m ati o n is n ot
p er mit t h e i ns p e cti o n of pr e mis es, n e e d n ot a p p e ar i n p ers o n at t h e pl a c e of          r e as o n a bl y a c c essi bl e b e c a us e of u n d u e b urd e n or c ost. If t h at s h o wi n g is
pr o d u cti o n or i ns p e cti o n u nl ess als o c o m m a n d e d t o a p p e ar f or a d e p ositi o n,        m a d e, t h e c o urt m a y n o n et h el ess or d er dis c o v er y fr o m s u c h s o ur c es if t h e
h e ari n g, or tri al.                                                                                             r e q u esti n g p art y s h o ws g o o d c a us e, c o nsi d eri n g t h e li mit ati o ns of R ul e
    ( B) O bj e cti o ns. A p ers o n c o m m a n d e d t o pr o d u c e d o c u m e nts or t a n gi bl e           2 6( b)( 2)( C). T h e c o urt m a y s p e cif y c o n diti o ns f or t h e dis c o v er y.
t hi n gs or t o p er mit i ns p e cti o n m a y s er ve o n t h e p art y or att or n e y d esi g n at e d
i n t h e s u b p o e n a a writt e n o bj e cti o n t o i ns p e cti n g, c o p yi n g, t esti n g, or             ( 2) Cl ai mi n g Pri vil e g e or Pr ot e cti o n.
s a m pli n g a n y or all of t h e m at eri als or t o i ns p e cti n g t h e pr e mis es — or t o                   ( A) I nf or m ati o n Wit h h el d. A p ers o n wit h h ol di n g s u b p o e n a e d i nf or m ati o n
pr o d u ci n g el e ctr o ni c all y st or e d i nf or m a ti o n i n t h e f or m or f or ms r e q u est e d.     u n d er a cl ai m t h at it is pri vil e g e d or s u bj e ct t o pr ot e cti o n as tri al- pr e p ar ati o n
T h e o bj e cti o n m ust b e s er v e d b ef or e t h e e arli er of t h e ti m e s p e cifi e d f or             m at eri al m ust:
c o m pli a n c e or 1 4 d a ys aft er t h e s u b p o e n a is s er v e d. If a n o bj e cti o n is m a d e,             (i) e x pr essl y ma k e t h e cl ai m; a n d
t h e f oll o wi n g r ul es a p pl y:                                                                                    (ii) d es cri b e t h e n at ur e of t h e wit h h el d d o c u m e nts, c o m m u ni c ati o ns, or
        (i) At a n y ti m e, o n n oti c e t o t h e c o m m a n d e d p ers o n, t h e s er vi n g p art y         t a n gi bl e t hi n gs i n a m a n n er t h at, wit h o ut r e v e ali n g i nf or m ati o n its elf
m a y m o v e t h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d f or a n               pri vil e g e d or pr ot e ct e d, will e n a bl e t h e p arti es t o ass ess t h e cl ai m.
or d er c o m p elli n g pr o d u cti o n or i ns p e cti o n.                                                        ( B) I nf or m ati o n Pr o d u c e d. If i nf or m ati o n pr o d u c e d i n r es p o ns e t o a
        (ii) T h es e a cts m a y b e r e q uir e d o nl y as dir e ct e d i n t h e or d er, a n d t h e           s u b p o e n a is s u bj e ct t o a cl ai m of pri vil e g e or of pr ot e cti o n as
or d er m ust pr ot e ct a p ers o n w h o is n eit h er a p art y n or a p art y’s offi c er fr o m                tri al- pr e p ar ati o n m at eri al, t h e p ers o n m a ki n g t h e cl ai m m a y n otif y a n y p art y
si g nifi c a nt e x p e ns e r es ulti n g fr o m c o m pli a n c e.                                               t h at r e c ei v e d t h e i nf or m ati o n of t h e clai m a n d t h e b asis f or it. Aft er b ei n g
                                                                                                                    n otifi e d, a p art y m ust pr o m ptl y r et u r n, s e q u est er, or d estr o y t h e s p e cifi e d
  ( 3) Q u as hi n g or M o dif yi n g a S u b p o e n a.                                                           i nf or m ati o n a n d a n y c o pi es it h as; m ust n ot us e or dis cl os e t h e i nf or m ati o n
    ( A) W h e n R e q uir e d. O n ti m el y m oti o n, t h e c o ur t f or t h e distri ct w h er e               u ntil t h e cl ai m is r es ol v e d ; m ust t a k e r e as o n a bl e st e ps t o r etri e v e t h e
c o m pli a n c e is r e q uir e d m ust q u as h or m o dif y a s u b p o e n a t h at:                            i nf or m ati o n if t h e p art y dis cl os e d it b ef or e b ei n g n otifi e d; a n d m a y pr o m ptl y
         (i) f ails t o all o w a r e as o n a bl e ti m e t o c o m pl y;                                          pr es e nt t h e i nf or m ati o n u n d er s e al t o t h e c o urt f or t h e distri ct w h er e
        (ii) r e q uir es a p ers o n t o c o m pl y b e y o n d t h e g e o gr a p hi c al li mits                 c o m pli a n c e is r e q uir e d f or a d et er mi n ati o n of t h e cl ai m. T h e p ers o n w h o
s p e cifi e d i n R ul e 4 5( c);                                                                                  pr o d u c e d t h e i nf or m ati o n m ust pr es er v e t h e i nf or m ati o n u ntil t h e cl ai m is
        (iii) r e q uir es dis cl os ur e of pri vil e g e d or ot h er pr ot e ct e d m att er, if n o             r es ol v e d.
e x c e pti o n or w ai v er a p pli es; or
        (i v) s u bj e cts a p ers o n t o u n d u e b ur d e n.                                                    ( g) C o nt e m pt.
   ( B) W h e n P er mitt e d. T o pr ot e ct a p ers o n s u bj e ct t o or aff e ct e d b y a                     T h e c o urt f or t h e distri ct w h er e c o m p li a n c e is r e q uir e d — a n d als o, aft er a
s u b p o e n a, t h e c o urt f or t h e distri ct w h er e c o m pli a n c e is r e q uir e d m a y, o n          m oti o n is tr a nsf err e d, t h e iss ui n g c o urt — m a y h ol d i n c o nt e m pt a p ers o n
m oti o n, q u as h or m o dif y t h e s u b p o e n a if it r e q uir es:                                          w h o, h a vi n g b e e n s er v e d, f ails wit h o ut a d e q u at e e x c us e t o o b e y t h e
          (i) dis cl osi n g a tr a d e s e cr et or ot h er c o nfi d e nti al r es e ar c h,                      s u b p o e n a or a n or d er r el at e d t o it.
d e v el o p m e nt, or c o m m er ci al i nf or m ati o n; or



                                                         F or a c c ess t o s u b p o e n a m at eri als, s e e F e d. R. Ci v. P. 4 5( a) C o m mitt e e N ot e ( 2 0 1 3).
